Citation Nr: 1737634	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-30 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected back disability.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for laparotomy scar with adhesions as residuals of a stab wound.

4.  Entitlement to a rating in excess of 40 percent for degenerative disc disease with bulging discs L4-L5 and L5-S1, degenerative joint disease of the thoracic spine, mild spinal stenosis, and herniated nucleus pulposus L5-S1.




REPRESENTATION

Appellant represented by:	Robert W. Gillikin, III, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is the spouse of a Veteran who served on active duty from November 1965 to December 1968.  The Veteran died in February 2011.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) in October 2008 and August 2009.   Although the Veteran initially requested a videoconference hearing, the appellant's attorney withdrew the hearing request in August 2014 correspondence.  In April 2015, these matters were remanded for additional development by a Veterans Law Judge (VLJ) other than the undersigned; the case is now before the undersigned.

The Board's April 2015 remand included the issue of entitlement to service connection for a psychiatric disability.  As service connection for such was granted by the RO in a May 2017 rating decision, that issue is no longer before the Board.  Additionally, while the matter of entitlement to service connection for cause of the Veteran's death was also remanded, the Board notes that service connection for such was granted in a December 2013 rating decision; accordingly, that issue is not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

Although the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to her claims.  See 38 C.F.R. § 3.159.  Specifically, where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, once VA undertakes the effort to provide an examination or opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In its April 2015 remand, the Board noted the Veteran's report that he was receiving Social Security Administration (SSA) disability benefits for medical reasons and instructed the AOJ to obtain his SSA records.  To date, it does not appear that an attempt to obtain such records has been made.  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must again be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Additionally, it is unclear whether the AOJ obtained the Veteran's VA treatment records as requested.  As this case is being remanded anyway, the AOJ should obtain these records or confirm that there are no outstanding records.

The April 2015 Board remand also instructed the AOJ to obtain a VA medical opinion addressing whether the Veteran's left hip disability was aggravated by his service-connected back disability.  The Board finds the March 2016 VA medical opinion obtained in this matter to be inadequate.  As an initial matter, it appears that, at different sections of the opinion, the opinion provider says that the Veteran's left hip disability was and was not aggravated by the Veteran's service-connected back disability.  Regardless, the rationale provided is incomplete and is focused more on causation, rather than aggravation.  As explained in the April 2015 remand, service connection can be granted on a secondary basis when a disability is aggravated by a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). 

2. The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran received for the disabilities on appeal (i.e., update to February 2, 2011, the records of his VA treatment for bilateral hearing loss, scars, and back and left hip disabilities), or confirm that there are no outstanding VA treatment records.

3. After the development in 1-2 above has been completed, the AOJ should arrange for the record to be forwarded to the March 2016 VA opinion provider for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought.] Based on a review of the complete record, the consulting provider should respond to the following:

(a)  Identify any hip disability by diagnosis.

(b) Regarding EACH diagnosed hip disability, is it at least as likely as not (a 50 percent or better probability) that such disability was causally related to the Veteran's military service?

(b) If not, is it at least as likely as not (a 50 percent or better probability) that such was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by the Veteran's service-connected back disability?  If not, please identify the most likely cause.  All pertinent diagnoses already of record must be addressed.

If aggravation is found, the opinion provider should indicate, to the extent possible, the approximate baseline level of disability before the onset of aggravation.

A detailed and complete explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

4. The AOJ should then review the record and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).




